DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 (it is noted that in the response, Applicant recites “claims 1-20”, which has been interpreted as a typo and should read “claims 1-10”) in the reply filed on 29 November 2022 is acknowledged. The traversal is on the grounds that there would be no undue burden to examine all the claims because Groups II-III are dependent on the claims of Group I. This is not found persuasive for the following reasons.
In response to Applicant’s argument that there would be no undue search burden, this is not found persuasive because there would be an undue search burden for the reasons set forth in paragraph 7 of the election/restriction requirement mailed 17 November 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 November 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirofumi et al. (WO 2020/044995 A1, “Hirofumi”). It is noted that the disclosure of Hirofumi is based off US 2021/0198541 A1, which serves as an English language equivalent.
With respect to claim 1, Hirofumi discloses a resin composition comprising a polyamide-based resin having an amino group, a blocked isocyanate, and an epoxy compound (Abstract). The polyamide-based resin has a melting point of 150-260°C ([0057]), which overlaps the presently claimed range. The polyamide-based resin additionally contains a second polyamide resin having a melting point of less than 150°C ([0060]). The polyamide-based resin corresponds to the first polyamide-based resin (A1) presently claimed, while the second polyamide resin corresponds to the second polyamide-based resin (A2) presently claimed. Hirofumi further discloses wherein the first polyamide-based resin is present in an amount of not less than 65 mass% relative to the total amount of the polyamide-based resin ([0060]), i.e. a mass ratio of the of (A1) to (A2) is at least 65/35, which overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the relative amounts of the polyamides, including over values presently claimed, in order to provide a resin composition according to Hirofumi’s invention, and thereby achieve the claimed invention.
With respect to claim 2, Hirofumi discloses the polyamide-based resin is in a powdered form ([0061]), i.e. the polyamide-based resin is particulate.
With respect to claim 3, Hirofumi discloses the curable resin composition can be a powdered composition ([0020]), i.e. is a particulate mixture.
With respect to claim 5, Hirofumi discloses the amino group concentration of the polyamide-based resin is 5-300 mmol/kg ([0053]), which overlaps the presently claimed range.
With respect to claim 6, Hirofumi discloses the blocked polyisocyanate has a glass transition temperature of 50-120°C, a melting point of 70-130°C, and a dissociation temperature of 100-220°C ([0069-0071]). The epoxy compound is a bisphenol-type epoxy resin ([0074]) having a softening point of 75°C or higher ([0082]).
With respect to claim 7, Hirofumi discloses the proportion (i.e., ratio) of the isocyanate groups of the blocked polyisocyanate per 1 mol of an amino group concentration of the polyamide-based resin is 0.5-7 mol ([0087]), which overlaps the presently claimed range. The proportion (i.e., ratio) of epoxy groups of the epoxy compound is 0.1-1 mol per 1 mol of the amino group concentration of the polyamide-based resin ([0090]).
With respect to claim 8, Hirofumi discloses the isocyanate group concentration of the blocked polyisocyanate are in excess of the amino groups of the polyamide-based resins in an amount of 15-450 mmol/kg, and that a concentration of epoxy groups is from 3-35 mol% relative to the total number of moles of amino groups, isocyanate groups, and epoxy groups ([0017]).
With respect to claim 9, Hirofumi discloses that the total number of moles of isocyanate groups of the blocked polyisocyanate is approximately 1.3-50 times the total number of moles of the amino groups of the polyamide-based resin ([0088]). Hirofumi further discloses the proportion (i.e., ratio) of the blocked polyisocyanate is 2.5-35 parts by mass relative to 100 parts by mass of the polyamide-based resin ([0089]) and the proportion (i.e., ratio) of the epoxy compound is 2.5-35 parts by mass relative to 100 parts by mass of the polyamide-based resin ([0094]), both of which overlap the presently claimed ranges.
With respect to claim 10, Hirofumi discloses the resin composition coats the surface of a base material (i.e., substrate) to form a composite member ([0098]).

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gruhn et al. (US 2015/0282566 A1, “Gruhn”) in view of Ueno et al. (US 4,101,534, “Ueno”).
With respect to claim 1, Gruhn discloses a copolyamide-based hot-melt adhesive comprising: a copolyamide having a melting point of 95-175°C ([0052-0053]), corresponding to the claimed polyamide-based resin (A2); an epoxy compound ([0062]); and a blocked isocyanate ([0062]). The composition is curable ([0018], claim 9). The copolyamides have reactive amino end groups ([0057]), i.e. the polyamide-based resin has an amino group.
Gruhn does not disclose the use of a polyamide-based resin (A1) having a melting point of 170°C or higher, nor the mass ratio of the polyamide-based resin (A1) to the polyamide-based resin (A2) being 65/35 to 35/65.
Ueno teaches an adhesive in powder form (Col. 2, lines 1-12; Col. 8, lines 59-65; claim 15) comprising 95-60% aliphatic homopolyamide and 5-40% aliphatic copolyamide (Col. 2, lines 5-16). The aliphatic homopolyamide has a melting point of at least 170°C (Table at start of Col. 3, line 3, and Table at Col. 3, lines 40-48). Ueno further teaches the use of Nylon 6-10 and a copolyamide, where the ratio of the polyamides is 65/35 (Col. 15, line 45-Col. 16, line 22). Nylon 6-10 has a melting point of 225°C (Col. 3, Table at line 3, first entry); the copolyamide has a melting point of 148°C (Table III, Sample No. 26). The use of the homopolyamide and copolyamide components allow for high bonding strength and excellent low temperature processability (Col. 7, lines 50-55).
Gruhn and Ueno are analogous inventions in the field of copolyamide-based adhesives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copolyamide of Gruhn to be the homopolyamide/copolyamide of Ueno, including in amounts falling within the presently claimed range, in order to provide an adhesive having high bonding strength and excellent low temperature processability (Ueno, Col. 7, lines 50-55).
With respect to claims 2-3, Gruhn discloses the copolyamides and the holt-melt adhesive can be in powder form ([0060]), i.e. the polyamide-based resin and the curable resin composition are particulate. Similarly, Ueno teaches the adhesive is in powder form (Col. 2, lines 1-12; Col. 8, lines 59-65; claim 15).
With respect to claim 4, Ueno teaches the adhesive comprises 95-60% aliphatic homopolyamide and 5-40% aliphatic copolyamide (Col. 2, lines 5-16), i.e. a mass ratio of the polyamide-based resin (A1) to the polyamide-based resin (A2) is 95/5 to 60/40, which overlaps with the presently claimed range.
With respect to claim 5, Gruhn discloses the amine numbers (i.e., amino group concentration) of the copolyamides are 75-400 mmol/kg ([0058]), which overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amino group concentrations, including over values presently claimed, in order to provide a copolyamide according to Gruhn in view of Ueno, and thereby arrive at the claimed invention.
With respect to claim 10, Gruhn discloses the adhesive is used to bond two layers together (Abstract), i.e. Gruhn discloses a composite component in which an adhesive layer of the curable resin composition is formed on a surface of a substrate.
Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gruhn et al. (US 2015/0282566 A1, “Gruhn”) in view of Ueno et al. (US 4,101,534, “Ueno”) as applied to claim 1 above, and further in view of Risthaus et al. (US 2007/0163709 A1, “Risthaus”), Fillot (US 2020/0339810 A1), and the evidence provided by Huntsman (Araldite® GT 7071).
With respect to claim 6, while Gruhn discloses the blocked polyisocyanate can be a VESTAGON blocked polyisocyanate ([0065]), Gruhn in view of Ueno does not disclose the specific type of blocked polyisocyanate, nor the specific epoxy as presently claimed.
Risthaus teaches the use of a hot melt adhesive comprising a copolyamide and a blocked polyisocyanate under the tradename Vestagon BF 1540 ([0020]), which is identical to that of the present invention (see instant specification, [0126]), and therefore would necessarily inherently have a glass transition temperature of 84°C or lower (see instant specification, [0126]), a melting point from 70-130°C, and a dissociation temperature from 120-200°C.
Gruhn in view of Ueno and Risthaus are analogous inventions in the field of holt melt adhesives made form copolyamides and blocked polyisocyanates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Vestagon BF 1540 blocked polyisocyanate of Risthaus as the blocked polyisocyanate in Gruhn in view of Ueno because Gruhn discloses the use of VESTAGON polyisocyanates, and thereby arrive at the claimed invention. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Gruhn in view of Ueno and Risthaus does not disclose the specific epoxy as presently claimed.
Fillot teaches a polyamide composition having a first polyamide, a second polyamide, and an epoxy resin ([0018-0021]), and teaches the use of epoxies such as Araldite GT7071 ([0074]). As evidenced by Huntsman, Araldite GT7071 is an epoxy resin based on bisphenol-A, i.e. is a bisphenol-type epoxy resin, and has a softening point of 77-82 °C (see page 1, “Solid epoxy resin… based on bisphenol-A”, and “Key data… Softening point”).
Gruhn in view of Ueno and Risthaus and Fillot are analogous inventions in the field of polyamide compositions containing an epoxy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy resin of Gruhn in view of Ueno and Risthaus to be the epoxy of Fillot, which is known to be an epoxy suitable for use in a polyamide composition, and thereby arrive at the claimed invention. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 8, Gruhn discloses the blocked polyisocyanate is present in an amount of 2.5-15% by weight relative to the total weight of the holt-melt adhesive ([0064]), and the epoxy is present in an amount of 2.5-10% by weight relative to the total weight of the holt-melt adhesive ([0063]). Thus, there is 75% (100 – 15 – 10 = 75%) to 95% (100 – 2.5 – 2.5 = 95%) by weight of the polyamide composition in the holt-melt adhesive. Therefore, based on 100 parts by mass of the polyamide-based resin, there are 2.63 parts (2.5*100/95 ≈ 2.63) to 20 parts (15*100/75 = 20) blocked polyisocyanate. Similarly, based on 100 parts by mass of the polyamide-based resin, there are 2.63 parts (2.5*100/95 ≈ 2.63) to 13.33 parts (10*100/75 ≈ 13.33) of the epoxy compound. Further, while there may be no explicit disclosure from Gruhn in view of Ueno, Risthaus, and Fillot regarding the isocyanate group of the blocked polyisocyanate being in excess from 15-450 mmol/kg with respect to the amino group of the polyamide-based resin, and a concentration of the epoxy group being from 3-35 mol% with respect to a total number of moles of the amino group, isocyanate group, and epoxy group, given that Gruhn in view of Ueno, Risthaus, and Fillot discloses an identical composition made from identical components in identical amounts as that of the presently claimed invention, it is clear the composition would necessarily inherently have the isocyanate group of the blocked polyisocyanate being in excess from 15-450 mmol/kg with respect to the amino group of the polyamide-based resin, and a concentration of the epoxy group being from 3-35 mol% with respect to a total number of moles of the amino group, isocyanate group, and epoxy group.
With respect to claim 9, Gruhn discloses the blocked polyisocyanate is present in an amount of 2.5-15% by weight relative to the total weight of the holt-melt adhesive ([0064]), and the epoxy is present in an amount of 2.5-10% by weight relative to the total weight of the holt-melt adhesive ([0063]). Thus, there is 75% (100 – 15 – 10 = 75%) to 95% (100 – 2.5 – 2.5 = 95%) by weight of the polyamide composition in the holt-melt adhesive. Therefore, based on 100 parts by mass of the polyamide-based resin, there are 2.63 parts (2.5*100/95 ≈ 2.63) to 20 parts (15*100/75 = 20) blocked polyisocyanate, which overlaps the presently claimed range. Similarly, based on 100 parts by mass of the polyamide-based resin, there are 2.63 parts (2.5*100/95 ≈ 2.63) to 13.33 parts (10*100/75 ≈ 13.33) of the epoxy compound, which overlaps the presently claimed range. Further, while there may be no explicit disclosure from Gruhn in view of Ueno, Risthaus, and Fillot regarding a total number of moles of the isocyanate group of the blocked polyisocyanate being from 1.3-50 times a total number of moles of the amino group of the polyamide-based resin, given that Gruhn in view of Ueno, Risthaus, and Fillot discloses an identical composition made from identical components in identical amounts as that of the presently claimed invention, it is clear the composition would necessarily inherently have a total number of moles of the isocyanate group of the blocked polyisocyanate being from 1.3-50 times a total number of moles of the amino group of the polyamide-based resin.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fillot (US 2020/0339810 A1) in view of Kazama et al. (JP H09-227827 A, “Kazama”) and the evidence provided by Huntsman (Araldite® GT 7071). It is noted that the disclosure of Kazama is based off a machine translation of the reference provided by Applicant with the information disclosure statement (IDS) filed 26 March 2021.
With respect to claim 1, Fillot discloses a polyamide composition having a first polyamide having a melting point of at least 200°C, a second polyamide having a melting point that is at least 25°C lower than the melting point of the first polyamide and is present in an amount of 10-35 wt% of the total amount of the first and second polyamides (i.e., the mass ratio of the first polyamide resin to the second polyamide resin is 90/10 to 65/35), and an epoxy resin ([0018-0021]).
Fillot does not disclose the use of blocked isocyanate.
Kazama teaches a resin composition made from an alcohol-soluble polyamide resin, an alcohol-insoluble polyamide resin, an epoxy resin, and a blocked isocyanate ([0007]). The alcohol-soluble polyamide resin has a melting point exceeding 155°C, while the alcohol-insoluble polyamide has a melting point of 155°C or lower ([0008]). The blocked polyisocyanate acts as a crosslinking agent an improves the heat resistance of the layer by reacting with the epoxy resin ([0020]).
Fillot and Kazama are analogous inventions in the field of polyamide resins containing multiple polyamides having different melting points and an epoxy resin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Fillot to contain a blocked isocyanate as taught by Kazama in order to enhance the heat resistance of the layer (Kazama, [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/JOHN D FREEMAN/Primary Examiner, Art Unit 1787